Citation Nr: 0906309	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Scouts 
from May 1946 to March 1949.  He died on April [redacted], 1997.  The 
appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) wherein the 
RO found that the claim of entitlement to service connection 
for the cause of the Veteran's death remained denied in the 
absence of new and material evidence.

In her substantive appeal, the appellant indicated that she 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for January 12, 2007.  The 
appellant failed to report for the scheduled hearing.  She 
also did not request a postponement and has provided no 
explanation for her failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied in a January 2000 rating decision.  
The appellant was notified of this decision in February 2000, 
and she did not appeal.

2.  Additional evidence received since the RO's January 2000 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for the cause of the 
Veteran's death and does not raise a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2000 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
January 2000 denial, and the claim of service connection for 
cause of the Veteran's death is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim for service 
connection for cause of the Veteran's death was received in 
December 2004, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).    

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the January 2000 rating decision, the RO denied the claim 
of entitlement to service connection for cause of the 
Veteran's death on the basis that there was no evidence that 
the Veteran's cause of death was in any way related to his 
period of service.  See 38 C.F.R. § 3.312 (In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.).  The relevant evidence of 
record at the time of the decision consisted of a service 
record dated in November 1984, Separation Qualification 
Record, Certificate of Honorable Discharge, prior rating and 
Board decisions denying the Veteran's claims of entitlement 
to service connection, Chong Hua Hospital report dated in 
December 1990, Chong Hua Hospital ultrasound of the Veteran's 
liver, Vicente Sotto Memorial Medical Center 1996 record of 
pneumonia, Cebu Doctor's Hospital medical certificate dated 
in January 1997 diagnosing a liver mass, the Veteran's death 
certificate showing death due to cardiorespiratory arrest and 
a hepatoma, marriage certificate of the appellant to the 
Veteran, and a letter from the NPRC reporting records 
destroyed in fire.

Notice was issued to the appellant in February 2000.  The 
appellant did not file a notice of disagreement and the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the January 2000 rating decision 
includes the Veteran's death certificate, marriage 
certificate of the appellant to the Veteran, Separation 
Qualification Record, Certificate of Honorable Discharge and 
statements from the appellant.  At the outset, the Board 
notes that the death certificate, marriage certificate, 
Separation Qualification Record and Certificate of Honorable 
Discharge are not new.  The Board considered the evidence in 
2000; thus, it is not new and material evidence.

The Board finds that the statements submitted by the 
appellant are new because they had not been previously 
submitted to agency decisionmakers.  However, this evidence 
is not material because the appellant has not provided 
medical evidence showing a link between her husband's cause 
of death and an injury or disease incurred within service or 
within a year of his separation from service.  

While the appellant's lay statements are new, they are not 
material.  The lay statements fail to indicate that the 
Veteran's hepatoma became manifest in service, within a year 
after separation from service, or that the cause of the 
Veteran's demise was proximately due to or the result of a 
service-connected disability.  Lay witnesses are not 
competent to testify as to when a disease was contracted or 
what caused a person's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson is not competent to give 
evidence of matters that require medical knowledge).  See 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation, even if new, do not constitute material 
evidence to reopen a previously denied claim).

Therefore, as there is no evidence of a link between the 
Veteran's cause of death  and service, the Board finds that 
there is no material evidence with which to reopen the 
appellant's claim.  Given the absence of receipt of any new 
and material evidence, the claim of entitlement to service 
connection for the cause of the Veteran's death is not 
reopened.  The appeal is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board lacks jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

III.  Duty to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim to reopen 
entitlement to service connected death benefits and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an December 2004 VA letter.  
The RO also notified the appellant that in order to reopen 
her claim she had to submit new evidence that was material to 
the claim.  Additionally, the RO requested that the appellant 
submit any relevant evidence in her possession.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, as noted above, the appellant was notified of 
the evidence and information necessary to reopen the claim 
and to establish entitlement to the underlying claim for 
benefit sought in the December 2004 letter.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
appellant was not provided with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  However, since no new disability rating 
or effective date for award of benefits will be assigned, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In reaching the decision above, the Board was mindful of the 
heightened obligation to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  It is noted that during the pendency of the appeal, 
the appellant submitted lay statements in an attempt to 
substantiate her claim, and she has not referred to any 
additional, unobtained, available, relevant evidence that 
would substantiate her claim.  

VA has satisfied all duties to notify and assist the 
appellant.





ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
Veteran's death is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


